                                                                   Case 2:19-bk-24804-VZ             Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26                             Desc
                                                                                                      Main Document     Page 1 of 6


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Reorganized Debtor

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                 Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                   NOTICE OF HEARING ON FINAL
                                           ATTORNEYS AT LAW




                                                                                                                                     APPLICATIONS FOR APPROVAL OF
                                                                  14                                                                 COMPENSATION AND REIMBURSEMENT
                                                                                                                                     OF EXPENSES FOR ESTATE
                                                                  15                                                                 PROFESSIONALS

                                                                  16
                                                                                                                                     Hearing:
                                                                  17                                                                 Date: August 6, 2020
                                                                                                                                     Time: 11:00 a.m.
                                                                  18                                                                 Place: Courtroom 1368
                                                                                                                                             Roybal Federal Building
                                                                  19                                                                         255 E. Temple Street
                                                                                                                                             Los Angeles, California 90012
                                                                  20
                                                                                                                                     Judge: Hon. Vincent P. Zurzolo
                                                                  21

                                                                  22            PLEASE TAKE NOTICE that a hearing will be held on August 6, 2020 at 11:00 a.m. in

                                                                  23   Courtroom 1368, 255 E. Temple Street, Los Angeles, CA 90012 for the Court to consider and act

                                                                  24   upon the applications (the “Applications”) of certain professionals employed in the above-captioned

                                                                  25   case (the “Estate Professionals”) and certain members of the Official Committee of Unsecured

                                                                  26   Creditors (the “Committee Members”) for approval of final compensation and reimbursement of

                                                                  27   expenses.

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:330870.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26             Desc
                                                                                                     Main Document     Page 2 of 6


                                                                   1           PLEASE TAKE FURTHER NOTICE that copies of the Applications are on file with the

                                                                   2   Clerk of the United States Bankruptcy Court, at 255 East Temple Street, Los Angeles, CA 90012

                                                                   3   and will be available for inspection during the Court’s normal business hours. Copies of the

                                                                   4   Applications may be obtained upon written request to Beth Dassa, Paralegal, Pachulski Stang Ziehl

                                                                   5   & Jones LLP, 10100 Santa Monica Blvd, 13th Floor, Los Angeles, California 90067-4003,

                                                                   6   Telephone: 310-277-6910, Facsimile: 310-201-0760, email: bdassa@pszjlaw.com.

                                                                   7           PLEASE TAKE FURTHER NOTICE that the compensation and reimbursement requested

                                                                   8   by the Estate Professionals and Committee Members in the Applications is as follows:

                                                                   9           1.       Pachulski Stang Ziehl & Jones, LLP (“PSZJ”), general bankruptcy counsel to Yueting

                                                                  10   Jia, the Reorganized Debtor (the “Reorganized Debtor”), is seeking (A) approval on a final basis of

                                                                  11   fees in the amount of $2,251,649.50 and reimbursement of expenses in the amount of $62,316.38 for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the period October 14, 2019 through March 31, 2020, which fees and expenses were previously
                                        LOS ANGELES, CALIFORNIA




                                                                  13   approved on an interim basis; (B) approval on a final basis of fees in the amount of $1,058,994.45
                                           ATTORNEYS AT LAW




                                                                  14   and reimbursement of expenses in the amount of $57,485.61 for the period April 1, 2020 through

                                                                  15   July 12, 2020; and (C) approval on a final basis of $20,000.00 as an estimated total of fees and

                                                                  16   reimburseable expenses anticpated between July 13, 2020 and August 6, 2020.

                                                                  17           2.       O’Melveny & Myers LLP (“OMM”), special corporate, litigation, and international

                                                                  18   counsel to the Reorganized Debtor, is seeking (A) approval on a final basis of fees in the amount of

                                                                  19   $1,956,520.57 and reimbursement of expenses in the amount of $74,256.68 for the period October

                                                                  20   14, 2019 through March 31, 2020, which fees and expenses were previously approved on an interim

                                                                  21   basis; and (B) approval on a final basis of fees in the amount of $468,502.65 and reimbursement of

                                                                  22   expenses in the amount of $3,062.31 for the period April 1, 2020 through July 15, 2020.

                                                                  23           3.       Latham & Watkins LLP (“L&W”), special corporate and international counsel to the

                                                                  24   Reorganized Debtor, is seeking approval on a final basis fees in the amount of $443,723.50 and

                                                                  25   expenses in the amount of $4,365.20 for the period April 25, 2020 through July 15, 2020.

                                                                  26           4.       PQBDN LLC (“PQBDN”), financial advisor to the Reorganized Debtor, is seeking

                                                                  27   (A) approval on a final basis of fees in the amount of $228,396.00 and expenses in the amount of

                                                                  28   $1,276.60 for the period November 17, 2019 through April 12, 2020, which fees and expenses were

                                                                                                                    2
                                                                       DOCS_LA:330870.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26              Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1   previously approved on an interim basis; and (B) approval on a final basis of fees in the amount of

                                                                   2   $6,491.67 for the period April 13, 2020 through April 20, 2020.

                                                                   3           5.       Robert Moon (“Moon”), foreign representative to the Reorganized Debtor, is seeking

                                                                   4   approval on a final basis of fees in the amount of $3,800.00 for the period November 27, 2019

                                                                   5   through May 3, 2020.

                                                                   6           6.       Maples & Calder (“Maples”), special BVI counsel to the Debtor, is seeking approval

                                                                   7   on a final basis of fees in the amount of $128,235.00 and expenses in the amount of $393.81 for the

                                                                   8   period October 22, 2019 through July 15, 2020.

                                                                   9           7.       Smiley Wang-Ekvall, LLP (“Smiley”), special counsel to the Debtor, is seeking

                                                                  10   approval on a final basis of fees in the amount of $15,403.75 and expenses in the amount of $48.21

                                                                  11   for the period March 2, 2020 through July 14, 2020.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           8.       Epiq Corporate Restructuring (“Epiq”), administrative advisor to the Reorganized
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor, is seeking (A) approval on a final basis of fees in the amount of $5,868.72 for the period
                                           ATTORNEYS AT LAW




                                                                  14   March 1, 2020 through March 31, 2020, which fees and expenses were previously approved on an

                                                                  15   interim basis; and (B) approval on a final basis of fees in the amount of $18,976.41 and

                                                                  16   reimbursement of expenses in the amount of $43.05 for the period April 1, 2020 throuh May 31,

                                                                  17   2020.

                                                                  18           9.       Lowenstein Sandler LLP (“Lowenstein”), counsel to the Official Committee of

                                                                  19   Unsecured Creditors (the “Committee”), is seeking (A) approval on a final basis of fees in the

                                                                  20   amount of $860,739.50 and expenses in the amount of $61,283.95 for the period December 28, 2019

                                                                  21   through February 29, 2020, which fees and expenses were previously approved on an interim basis;

                                                                  22   and (B) approval on a final basis of fees in the amount of $424,026.00 and expenses in the amount of

                                                                  23   $6,596.95 for the period March 1, 2020 through June 26, 2020.

                                                                  24           10.      Polsinelli LLP (“Polsinelli”), counsel to the Committee, is seeking (A) approval on a

                                                                  25   final basis of fees in the amount of $132,166.80 and expenses in the amount of $2,038.56 for the

                                                                  26   period December 28, 2019 through March 31, 2020, which fees and expenses were previously

                                                                  27   awarded on an interim basis; and (B) approval on a final basis of fees in the amount of $108,888.85

                                                                  28   and expenses in the amount of $658.23 for the period April 1, 2020 through June 26, 2020.

                                                                                                                     3
                                                                       DOCS_LA:330870.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26           Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1           11.      Alvarez & Marsal North America LLC ("A&M”), financial advisor to the Committee,

                                                                   2   is seeking (A) approval on a final basis of fees in the amount of $559,416.00 and expenses in the

                                                                   3   amount of $15,986.32 for the period October 30, 2019 through January 31, 2020, which fees and

                                                                   4   expenses were previously awarded on an interim basis; and (B) approval on a final basis fees in the

                                                                   5   amount of $92,060.00 and expenses in the amount of $1,214.42 for the period February 1, 2020

                                                                   6   through June 26, 2020.

                                                                   7           12.       Members of the Committee are seeking approval on a final basis expenses in the

                                                                   8   amount of $24,503.82 for the period October 25, 2019 through February 29, 2020, which expenses

                                                                   9   were previously awarded on an interim basis.

                                                                  10           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rules 2016-1(a)

                                                                  11   and 9013-1(f), any response or opposition to the Applications must be in writing and filed with the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Court and served upon the appropriate Estate Professional or Committee Member and undersigned
                                        LOS ANGELES, CALIFORNIA




                                                                  13   counsel no later than fourteen (14) days prior to the hearing date. Pursuant to Local Bankruptcy
                                           ATTORNEYS AT LAW




                                                                  14   Rule 9013-1(h), the failure to timely file any response or opposition may be deemed by the Court to

                                                                  15   be consent to the approval of the Applications.

                                                                  16

                                                                  17   Dated: July 16, 2020                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  18

                                                                  19                                                 By    /s/ Jeffrey W. Dulberg
                                                                                                                           Richard M. Pachulski
                                                                  20                                                       Jeffrey W. Dulberg
                                                                                                                           Malhar S. Pagay
                                                                  21
                                                                                                                           Attorneys for Reorganized Debtor
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                    4
                                                                       DOCS_LA:330870.2 46353/002
            Case 2:19-bk-24804-VZ                 Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26                                       Desc
                                                   Main Document     Page 5 of 6

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON FINAL
  APPLICATIONS FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
  FOR ESTATE PROFESSIONALS will be served or was served (a) on the judge in chambers in the form and
  manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) July 16, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 16, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 16, 2020                Mary de Leon                                                    /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 850 Filed 07/16/20 Entered 07/16/20 16:57:26                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com


3. SERVED BY EMAIL:

Andrew Behlmann: abehlmann@lowenstein.com
Jeremy Merkin: jmerkin@lowenstein.com
Jeffrey Prol: jprol@lowenstein.com
Randye Soref: rsoref@polsinelli.com
Tanya Behnam: tbehnam@polsinelli.com
Richard Newman: rnewman@alvarezandmarsal.com
Robert Moon: rmoon@qbpartners.net
Suzanne Uhland: Suzanne.uhland@lw.com
Madeleine Parish: Madeleine.Parish@lw.com
Diana Perez: dperez@omm.com
TJ Li: tli@omm.com
Susan Persichilli: susan.persichilli@epiqglobal.com
Kelly L Morrison on behalf of U.S. Trustee: Kelly.l.morrison@usdoj.gov
Lei Lei Wang-Ekvall: lekvall@swelawfirm.com


    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
